UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 5, 2013 POKERTEK, INC. (Exact Name of Registrant as Specified in Its Charter) North Carolina 000-51572 61-1455265 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1150 Crews Road, Suite F Matthews, North Carolina (Address of Principal Executive Offices) (Zip Code) (704) 849-0860 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Registrant held its Annual Meeting of Shareholders (the “Meeting”) on June 5, 2013 in Matthews, North Carolina. At the Meeting, shareholders: · Re-elected each incumbent director to serve until the next annual meeting of the Registrant’s shareholders or until their respective successors have been duly elected and qualified; · Ratified the appointment of McGladrey LLP as the Registrant’s independent auditors for the year ending December 31, 2013 (the “2013 Fiscal Year); · Approved, on an advisory basis, the compensation paid to the Registrant’s Named Executive Officers, as defined in the Registrant’s Proxy Statement for the Meeting (“Say-On-Pay”); and · Approved, on an advisory basis, the holding of a vote on Say-On-Pay every three years. The specific votes were as follows: Proposal One — Election of Directors: For Withheld Broker Non-Votes Lyle A. Berman James T. Crawford Joseph J. Lahti Arthur L. Lomax Gehrig H. White Proposal Two — Ratify McGladrey LLP as the Registrant’s Independent Registered Public Accounting Firm for the year ending December 31, 2013: For Against Abstain Proposal Three – Advisory vote on Say-On-Pay: For Against Abstain Broker Non-Votes Proposal Four – Advisory vote on the frequency of the vote on Say-On-Pay: 1 Year 2 Years 3 Years Abstain The Registrant’s Proxy Statement for the Meeting was filed with the Securities and Exchange Commission on April 19, 2013 and provides more information about these proposals and the vote required for approval of each of them. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PokerTek, Inc. Date: June 7, 2013 By: /s/ Mark D. Roberson Mark D. Roberson, Chief Executive Officer and Chief Financial Officer
